*549ORDER
PER CURIAM:
This Court is in receipt of an application for a Writ of Supervisory Control, or other appropriate Writ, to inquire into an order entered in Civil No. 38506 of the District Court, Lewis and Clark County, Montana, which order denied relator’s motion for summary judgment. Counsel for relator was heard ex parte, and the matter taken under advisement.
The Court having now considered the oral presentation and brief of authorities, and being advised, declines to issue any relief and order this proceeding dismissed.